This cause is submitted on motion of the defendant, appellee herein, to dismiss the appeal on questions of law and fact. *Page 97 
The order appealed from is a judgment on the verdict of the jury returned in favor of the defendant in a civil action for money only. Obviously this is not a chancery action, and an appeal on questions of law and fact does not lie. The motion to dismiss the appeal on questions of law and fact is sustained. The case will be retained as an appeal on questions of law.
The plaintiff, appellant herein, is allowed 30 days from the date of journalizing this decision within which to prepare and settle in the trial court his bill of exceptions, and ten days after the bill of exceptions is settled in the trial court within which to file in this court his bill of exceptions, assignments of error and brief. The defendant is given ten days after the date of filing of brief of plaintiff within which to file answer brief; and plaintiff is given five days after the filing of the answer brief within which to file a reply brief, should he desire to do so.
Motion sustained.
WISEMAN, P.J., MILLER and HORNBECK, JJ., concur. *Page 98